Order entered November 16, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00479-CR

              GREGORY BERNARD WASHINGTON, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F-1875904-H

                                      ORDER

      Appellant’s brief was originally due by August 18, 2022.        After twice

extending the time, we ordered appellant’s brief to be filed by October 31, 2022.

To date, appellant has failed to do so.

       So that this appeal can proceed, we ORDER the trial court to conduct a

hearing to determine why appellant’s brief has not been filed. In this regard, the

trial court shall make appropriate findings and recommendations and determine

whether appellant desires to prosecute this appeal, whether appellant has
abandoned the appeal, or whether appointed counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the

hearing, the trial court shall conduct the hearing in appellant’s absence. See Meza

v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of

new counsel.

       We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No.1, and to counsel for all

parties.

       This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when

the Court finds it appropriate to do so.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE